Hill, C, J.
1. There was no abuse of discretion in overruling the motion fcr continuance.
2. While the fact that the names of some of the jurors in a justice’s court did not appear on the jury lis»- may have been good ground for challenge before the jury had been impaneled, yet where nc objection was made before the trial and no ruling made thereon, it can not be taken ad*816vantage of-by certiorari after verdict. Mitchell v. Bradberry, 76 Ga. 15. This objection is propter defectum, and comes too late after verdict. Jordan v. State, 119 Ga. 443 (43 S. E. 679).
Decided November 27, 1912.
Rehearing denied December 10, 1912.
Certiorari; from Fulton superior court — Judge Pendleton. July 1, 1912.
Morris Machs, for plaintiff in error.
Walter A. Sims, contra.
3. If a party desires that a verdict rendered at a former trial of the case be concealed from inspection by the jury, he should present a request to the trial judge to this effect. It is too late to make this objection on certiorari and after a second verdict has been rendered. Smalls v. State, 105 Ga. 669 (6), (31 S. E. 571),. and citations.
4. The allegations of the petition for certiorari,- in so far as they are verified by the answer, are wholly without merit; and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.